By the Court.

The only question, since the bar is clearly insufficient, is whether the Court of Common Pleas for this county is ousted of its jurisdiction in this case. We are satisfied it is not. Had the action been by a party to the original suit, perhaps it would have been local. But of this we give no opinion. Here, however, a stranger to that suit complains of an injury. The action is, doubtless, transitory; for the plaintiff cannot be presumed to know whether the goods were taken under color of office or not.

Plea in bar adjudged bad.